Citation Nr: 0905284	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-16 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected mild separation, right 
acromioclavicular joint, status post right acromioclavicular 
distal clavicle resection with history of degenerative joint 
disease (right shoulder condition).

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected retropatellar pain syndrome, 
right knee (right knee condition). 

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected retropatellar pain syndrome, 
left knee (left knee condition).

4.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected gastroesophageal reflux 
disease (GERD).

5.  Entitlement to service connection for a right foot 
disorder.

6.  Entitlement to service connection for chest pain.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to 
December 1992 and November 1997 to December 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), mailed to the 
Veteran in January 2003, that granted the Veteran's claims of 
entitlement to service connection for a right shoulder 
condition and right and left knee conditions, and denied the 
Veteran's claim of entitlement to service connection for 
GERD.  The December 2002 rating decision assigned a 10 
percent initial disability rating to the Veteran's right 
shoulder condition, and a noncompensable initial disability 
rating to each of the Veteran's right and left knee 
conditions, each effective January 1, 2002, the first date 
following the Veteran's discharge from service.  

A December 2003 rating decision assigned a 20 percent initial 
disability rating to the Veteran's right shoulder condition, 
and a 10 percent initial disability rating to the Veteran's 
right and left knee conditions, each effective January 1, 
2002, the first date following the Veteran's discharge from 
service.  The December 2003 rating decision also granted the 
Veteran's claim of entitlement to service connection for GERD 
and assigned same a noncompensable initial disability rating, 
effective January 1, 2002, the first date following the 
Veteran's discharge from service.  By a December 2007 rating 
decision, a 10 percent initial disability rating was assigned 
to the Veteran's GERD, effective January 1, 2002, the first 
date following the Veteran's discharge from service.

The Board notes that the Veteran submitted a timely Notice of 
Disagreement, dated in February 2003, as to the denial of his 
claims, to include entitlement to service connection for a 
right foot condition and chest pain.  The Veteran requested a 
review of the rating decision received in January 2003.  To 
date, it appears that the RO has not issued a Statement of 
the Case as to the issues of entitlement to service 
connection for a right foot condition and chest pain.  Where 
a Notice of Disagreement has been filed with regard to 
issues, and a Statement of the Case has not been issued, the 
appropriate Board action is to remand the issues for issuance 
of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 
238 (1999).

The Veteran was scheduled to appear before the Board at the 
RO in Montgomery, Alabama on October 10, 2007.  However, the 
Veteran did not report to the hearing, and has not provided 
an explanation for his absence.  As such, the Veteran's 
request for a hearing is deemed withdrawn.  See 38 C.F.R. § 
20.703 (2008). 

The issues of entitlement to service connection for a right 
foot condition and chest pain, addressed in the REMAND 
portion of the decision below, are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right shoulder condition has not been 
manifest by limitation of motion midway between the side and 
shoulder level, a current diagnosis of arthritis, or pain not 
contemplated by the rating criteria.

2.  The Veteran's right knee condition has not been manifest 
by limitation of motion of the leg, flexion to 30 degrees, a 
current diagnosis of arthritis, or pain not contemplated by 
the rating criteria.

3.  The Veteran's left knee condition has not been manifest 
by limitation of motion of the leg, flexion to 30 degrees, a 
current diagnosis of arthritis, or pain not contemplated by 
the rating criteria.

4.  The Veteran's GERD has not been manifest by persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for a right shoulder condition have not been 
met since January 1, 2002, the effective date of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DCs) 5003, 5010, 5200, 5201, 5202, 5203 (2008).

2.  The criteria for an initial disability rating in excess 
of 10 percent for a right knee condition have not been met 
since January 1, 2002, the effective date of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5256, 5257, 
5258, 5259, 5260, 5261, 5262, 5263 (2008).  

3.  The criteria for an initial disability rating in excess 
of 10 percent for a right left condition have not been met 
since January 1, 2002, the effective date of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5256, 5257, 
5258, 5259, 5260, 5261, 5262, 5263 (2008).  

4.  The criteria for an initial disability rating in excess 
of 10 percent for GERD have not been met since January 1, 
2002, the effective date of service connection.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.20, 4.27, 
4.114, DC 7346 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veteran's claims of entitlement to initial disability 
ratings in excess of 20 percent for a service-connected right 
shoulder condition, and in excess of 10 percent for service-
connected right and left knee conditions and GERD arise from 
his disagreement with the initial evaluation assigned 
following the grant of service connection.  Once service 
connection is granted, the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  The Board will consider entitlement to 
staged ratings to compensate for times since filing the claim 
when the disability may have been more severe than at other 
times during the course of the claim on appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40 (2008); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions regarding pyramiding do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare ups.  38 C.F.R. 
§ 4.14 (2008).  However, those provisions should only be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 
(2008); Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45 (2008).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis). DC 5010, traumatic 
arthritis, directs that the evaluation of arthritis be 
conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DCs 5003, 5010 (2008).  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6 (2008).  It should also be noted that use of terminology 
such as severe by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2008).

Right Shoulder

The Veteran's right shoulder disability has initially been 
rated 20 percent disabling under DC 5203 for impairment of 
the clavicle or scapula.  38 C.F.R. § 4.71a, DC 5203 (2008).  
Also applicable is DC 5201, pertaining to limitation of 
motion of the arm.  38 C.F.R. § 4.71a, DC 5201 (2008).  The 
regulatory criteria set forth in DCs 5203 and 5201 provide 
different ratings for the minor arm and the major arm.  The 
Veteran has indicated in various treatment records that he is 
right-handed.  Therefore, the Board will consider the ratings 
and criteria for the major arm under the relevant diagnostic 
code.

The Veteran has not been shown to have ankylosis of the 
scapulohumeral articulation, impairment of the humerus, such 
as loss of the head of the humerus (flail shoulder), nonunion 
of the shoulder (flail joint), fibrous union of the humerus, 
recurrent dislocation of the humerus at the scapulohumeral 
joint, or malunion of the humerus.  Accordingly, the criteria 
pertaining to those disabilities are not applicable in this 
case.  38 C.F.R. § 4.71a, DCs 5200, 5202 (2008).  

The Board notes that the Veteran does not have a diagnosis of 
arthritis as to his right shoulder condition.  The RO, in its 
December 2003 Supplemental Statement of the Case, noted that 
degenerative joint disease was shown during the Veteran's 
period of service prior to the surgical acromioclavicular 
distal clavicle resection and is included in the Veteran's 
evaluation of mild separation, right acromioclavicular joint, 
status post right acromioclavicular distal clavicle resection 
by history.  Thus, without an active diagnosis of arthritis, 
or degenerative joint disease, the rating criteria pertaining 
to such, DCs 5003 and 5010, are not applicable in this case.  
38 C.F.R. § 4.71a, DCs 5003, 5010.

For the major arm, and for the minor arm, a maximum 20 
percent rating is warranted for impairment of the scapula or 
clavicle, dislocation, or nonunion with loose movement.  38 
C.F.R. § 4.71a, DC 5203.

For the major arm, a 20 percent rating is warranted for 
limitation of arm motion to shoulder level.  A 30 percent 
rating is warranted for limitation of arm motion to midway 
between the side and shoulder level.  A maximum 40 percent 
rating is warranted for limitation of arm motion to 25 
degrees from the side.  38 C.F.R.         § 4.71a, DC 5201.

On VA examination in September 2002, the Veteran reported 
shoulder pain while he was in the service.  The examiner 
noted record of surgery to the right shoulder in October 
2000.  Physical examination revealed right shoulder flexion 
to 170 degrees, with pain, and abduction, and internal and 
external rotation to 90 degrees.  Mild tenderness of the 
right shoulder was noted.  The Veteran was diagnosed with 
pain in the right shoulder with x-ray examination findings of 
mild separation of the right acromioclavicular joint with 
moderate functional loss.  

On VA examination in May 2005, the Veteran reported that he 
underwent conservative therapy, subsequent to an in-service 
right shoulder injury while doing push-ups during a physical 
training test.  The Veteran reported that he continued to 
have problems with his right shoulder and underwent a distal 
clavicle resection in 2000.  The Veteran reported that his 
right shoulder remains symptomatic, and that he is bothered 
by use of the arm at shoulder level or above.  The Veteran 
appeared to be a right-handed individual, with good 
functional use of the arm below shoulder level.  The Veteran 
reported that he is able to work as a cabinet maker as long 
as he keeps his work below shoulder level.  The Veteran 
reported that his work table is adjustable, as to height.  
The Veteran reported that he experiences flare-ups of right 
shoulder pain with attempts of overhead activity or rolling 
over in bed.  The Veteran reported that his use of over-the-
counter medication to control pain is ineffective.  The 
Veteran reported that he is independent in his activities of 
daily living.  

Physical examination revealed tenderness over the anterior as 
well as the lateral aspect of the right shoulder.  The 
examiner noted some widening of the acromioclavicular joint 
compatible with a prior distal clavicle resection.  Range of 
motion testing revealed flexion to 100 degrees, abduction to 
120 degrees, with pain on motion.  The examiner noted that 
the Veteran resisted further passive motion, secondary to 
pain.  Internal rotation was to 60 degrees, with pain, and 
external rotation was to 90 degrees, with minimal pain.  
There was no additional limitation of motion after repetitive 
motion.  The Veteran exhibited 4/5 strength in the shoulder, 
with associated pain.  The Veteran had a positive impingement 
sign.  MRI testing revealed partial tearing along the 
inferior articular surface of the supraspinous tendon with 
overlying chronic tendinopathy of the supraspinous and 
infraspinous tendons.  The examiner diagnosed the Veteran 
with right acromioclavicular joint separation, status post 
distal clavicle resection, with impingement syndrome.  The 
examiner stated that, regarding the DeLuca provisions, it is 
conceivable that the Veteran has further limitation of motion 
due to flare-ups, but such could not be determined with any 
degree of medical certainty.

On VA examination in November 2007, the Veteran reported an 
in-service right shoulder injury while doing push-ups in 1999 
or 2000.  The Veteran reported that he has had no further 
surgery or injections.  The Veteran complained of a dull pain 
in the middle of the joint, intermittently, at a seven or 
eight on a ten-point pain scale.  The Veteran reported that 
his pain goes down into the arm and forearm, and described 
the pain as burning, with a needle-type sensation.  The 
Veteran reported stiffness and locking on several occasions.  
The Veteran reported that his wife noticed swelling.  The 
Veteran reported that he gets a flare-up of pain about once 
each month, or every two months, lasting one or two days, 
without details of triggering or precipitating factors.  
During such flare-ups, the Veteran reported, he is unable to 
do anything due to his increased pain and additional 
limitation of motion.   The Veteran reported that he 
experiences numbness on the left side while sleeping if he 
puts his arm up, and a feeling of deadness on the right side 
if he is driving without an armrest.  The Veteran reported 
that he takes over-the-counter pain medication two times 
daily, prescription medication a couple of times each week, 
and another prescription medication a couple of times each 
week, at night.  The Veteran reported that he can do the 
activities of daily living, with limitations on lifting, and 
denied any affects on his occupation from his right shoulder 
disability.

Physical examination revealed tenderness, anteriorly, forward 
flexion to 90 degrees, abduction to 90 degrees, and internal 
and external rotation to 90 degrees.  The Veteran exhibited 
pain on motion.  There was no additional limitation of motion 
with repetitive use.  The examiner stated that, regarding the 
DeLuca provisions, additional limitation of motion due to 
flare-ups could not be determined without resorting to mere 
speculation.  X-ray examination revealed normal results.  The 
Veteran was diagnosed with mild separation of the right 
acromioclavicular joint.  

As discussed above, the Veteran is already in receipt of a 20 
percent initial disability rating for his service-connected 
right shoulder condition under DC 5203.  Such disability 
rating is warranted for impairment of the clavicle, nonunion, 
with loose movement.  As 20 percent is the maximum disability 
rating contemplated by DC 5203, such may not serve as rating 
criteria warranting an initial disability rating in excess of 
20 percent.  38 C.F.R. § 4.71a, DC 5203.

Because the Veteran's range of motion testing on VA 
examination in September 2002 and May 2005 was better than 
limited to shoulder level (90 degrees), specifically, 170 
degrees, and 100 degrees, respectively, and range of motion 
testing on VA examination in November 2007 was limited to 
shoulder level (90 degrees), the additionally applicable 
rating criteria, DC 5201, may not serve as rating criteria 
warranting an initial disability rating in excess of 20 
percent.  There is no evidence that the Veteran has 
limitation of arm motion warranting a 30 percent disability 
rating under DC 5201, limitation of arm motion to midway 
between the side and shoulder level.  38 C.F.R. § 4.71a, DC 
5201.  Even considering the effects of pain on use, the 
evidence, without mere speculation, does not show that the 
right arm is limited in motion beyond shoulder-level, and 
thus the requirements for a rating higher than 20 percent for 
functional limitation are not met.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board finds that the Veteran has not been entitled to an 
initial disability rating in excess of 20 percent since 
January 1, 2002, for his service-connected right shoulder 
condition.  The Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that an initial 
disability rating in excess of 20 percent for the Veteran's 
right shoulder condition has not been warranted since January 
1, 2002, the effective date of service connection.  As the 
preponderance of the evidence is against the claim for an 
initial disability rating in excess of 20 percent for a 
service-connected right shoulder condition, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Right and Left Knees

The Veteran's right and left knee conditions have initially 
been rated 10 percent disabling for each knee under DC 5260, 
pertaining to limitation of flexion.  38 C.F.R. § 4.71a, DC 
5260 (2008).  Also applicable in this case are the rating 
criteria pertaining to genu recurvatum, DC 5263.  38 C.F.R. § 
4.71a, DC 5263 (2008).

In considering the applicability of other rating criteria, 
the Board finds that DCs 5003 and 5010 (arthritis), 5256 
(ankylosis of the knee), 5257 (recurrent subluxation or 
lateral instability), 5258 (dislocation of semilunar 
cartilage), 5259 (symptomatic removal of semilunar 
cartilage), 5261 (limitation of extension of the leg), and 
5262 (impairment of the tibia and fibula) are not applicable 
here, as the medical evidence does not show that the Veteran 
has any of those conditions.  38 C.F.R. § 4.71a, DCs 5003, 
5010, 5256, 5257, 5258, 5259, 5261, 5262 (2008).  

The Board notes that while the Veteran has reported episodes 
of locking or giving way, report of VA examinations do not 
demonstrate any objective finding of dislocation or locking 
of the knees, or of instability or subluxation of the knees.  
DC 5258, pertaining to dislocation of semilunar cartilage, 
contemplates same, with frequent episodes of "locking," 
pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 
5258.  There is no medical evidence of record that describes 
dislocation of semilunar cartilage.  Further, in order for DC 
5258 to serve as rating criteria under which the Veteran's 
right and left knee conditions may be rated, such dislocation 
must be accompanied by frequent episodes of "locking," 
pain, and effusion to the joint, for which the Veteran's 
treatment records are silent.   

DC 5260 contemplates limitation of leg flexion.  Under DC 
5260, a zero percent rating is warranted for flexion limited 
to 60 degrees; a 10 percent rating is warranted for flexion 
limited to 45 degrees; a 20 percent rating is warranted for 
flexion limited to 30 degrees; and a 30 percent rating is 
warranted for flexion limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5260.  

DC 5263 contemplates genu recurvatum.  Under DC 5263, a 
maximum 10 percent disability rating is warranted for genu 
recurvatum that is acquired, traumatic, with objectively 
demonstrated weakness and insecurity in weight-bearing.  38 
C.F.R.      § 4.71a, DC 5263.

On VA examination in September 2002, the Veteran reported 
that he was treated for knee pain while he was in the 
service.  Physical examination revealed flexion of both knees 
to 135 degrees, with pain, and extension of both knees to 
zero degrees.  The examiner noted patella hypermobile on both 
sides, but noted that it was worse on the right side.  The 
Veteran was diagnosed with pain in both knees, with normal x-
ray examination findings, and mild functional loss. 

On VA examination in May 2005, the Veteran reported pain in 
both of his knees.  The examiner noted that the Veteran's 
service treatment records indicated chronic retropatellar 
pain syndrome of both knees.  The Veteran reported that 
symptomatology of his knee conditions is dependent upon his 
activity level.  The Veteran reported that, in general, doing 
a lot of walking is bothersome, as is doing a lot of 
climbing, squatting, or prolonged weight-bearing.  The 
Veteran reported that his knees bothered him in his most 
recent occupation, truck driver, due to climbing in and out 
of his rig throughout the day.  The Veteran reported flare-
ups of knee pain on a daily basis associated with weight-
bearing for more than short periods of time.  The Veteran 
reported that his use of over-the-counter medication to 
control pain is ineffective.  The Veteran reported that he is 
independent in his activities of daily living.  

Physical examination revealed a stiff, but normal gait.  
Examination of the right knee revealed no evidence of 
redness, heat, tenderness to palpation, swelling, or 
ligamentous instability.  The Veteran had five degrees of 
recurvatum with 140 degrees of flexion of the right knee, 
with increased pain on motion.  There was no additional 
limitation of motion.  The Veteran had five degrees of 
recurvatum with 140 degrees of flexion of the left knee, with 
slight pain on motion.  There was no additional limitation of 
motion after repetitive use.  There was no tenderness to 
palpation or ligamentous instability noted.  X-ray 
examination of both knees revealed normal results.  The 
Veteran was diagnosed with bilateral retropatellar pain 
syndrome of the knees.  The examiner stated that, regarding 
the DeLuca provisions, it is conceivable that the Veteran has 
further limitation of motion due to flare-ups, but such could 
not be determined with any degree of medical certainty.

On VA examination in November 2007, the Veteran reported that 
his knee problems began while he was in the service, and that 
he was treated with over-the-counter medication as needed.  
The Veteran reported that symptomatology of his knee 
conditions is the same in each knee.  The Veteran reported 
that he experiences a weekly stabbing, sticking pain on the 
side of both knees, and behind the knees.  The Veteran 
reported occasional weakness and constant stiffness.  The 
Veteran reported that his knees sometimes lock while he is 
sitting.  The Veteran denied experiencing swelling, heat, or 
redness.  The Veteran reported that he takes over-the-counter 
pain medication two times daily, prescription medication a 
couple of times each week, and another prescription 
medication a couple of times each week, at night.  The 
Veteran reported that he experiences a flare-up of knee pain 
for five or ten minutes three or four times each month, with 
increased pain, additional limitation of motion, and feelings 
of weakness and locking.  The Veteran reported that his 
flare-ups of knee pain are precipitated by sitting down, 
kneeling on the floor, or moving around.  The Veteran 
reported that he has used a cane, intermittently, for the 
past one or two years.  The examiner noted that the Veteran 
is able to do the activities of daily living, with 
limitations as to sitting for a long time or lifting.  The 
Veteran denied any affects upon his occupation.  

Physical examination revealed no dislocation or recurrent 
subluxation.  There was no swelling, redness, tenderness, or 
feelings of heat as to either knee.  Range of motion testing 
of the Veteran's right knee revealed flexion to 105 degrees, 
extension to zero degrees, with pain on motion.  There was no 
instability.  Range of motion testing of the Veteran's left 
knee revealed flexion to 100 degrees, extension to zero 
degrees, with pain on motion.  The examiner noted grinding in 
the left knee.  There was no additional limitation of motion 
with repetitive use, as to either knee.  X-ray examination 
revealed normal results.  The Veteran was diagnosed with 
retropatellar pain syndrome of the right and left knee.  The 
examiner stated that, regarding the DeLuca provisions, 
additional limitation of motion due to flare-ups could not be 
determined without resorting to mere speculation.

For VA compensation purposes, normal extension and flexion of 
the knee is from zero to 140 degrees.  38 C.F.R. § 4.71a, 
Plate II (2008).  On VA examination in September 2002 and May 
2005, the Veteran's right and left knees had flexion to 135 
and 140 degrees, respectively.  On VA examination in November 
2007, the Veteran's right knee had flexion to 105 degrees, 
and his left knee had flexion to 100 degrees.  Thus, DC 5260 
cannot serve as a basis for an increased initial disability 
rating for the Veteran's right and left knee conditions.  The 
flexion of the Veteran's knees would have to be limited to 30 
degrees in order to warrant an increased initial disability 
rating of 20 percent.  Flexion limited to no more than 140 
degrees does not warrant a disability rating higher than 10 
percent under DC 5260.  38 C.F.R.     § 4.71a, DC 5260.  

As discussed above, a 10 percent disability rating is the 
maximum evaluation under DC 5263; pertaining to genu 
recurvatum that is acquired, traumatic, with objectively 
demonstrated weakness and insecurity in weight-bearing.  On 
VA examination in May 2005, the examiner noted that the 
Veteran had five degrees of recurvatum at each knee.  
However, the Veteran is already in receipt of a 10 percent 
initial disability rating for each of his right and left knee 
conditions under DC 5260.  Thus, DC 5263 may not serve as 
diagnostic criteria warranting an initial disability rating 
in excess of 10 percent.  38 C.F.R. § 4.71a, DC 5263.

The Board also finds that the Veteran is not entitled to an 
increased initial disability rating for the knees due to 
functional impairment as a result of pain on repetitive use.  
In considering the effect of additional range of motion lost 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use, despite evidence that the Veteran 
has complained of pain, locking, and weakness following 
repetitive use, there is no credible evidence that any pain 
on use or during flare-ups, abnormal movement, fatigability, 
incoordination, or any other such factors results in the 
right or left knee being limited in motion to the extent 
required for a rating higher than 10 percent.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that since January 1, 
2002, when service connection became effective, the Veteran's 
right and left knee conditions have not warranted initial 
disability ratings higher than 10 percent each.  As the 
preponderance of the evidence is against the claims for 
initial disability ratings in excess of 10 percent each for 
service-connected right and left knee conditions, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

GERD

The Rating Schedule does not contain specific rating criteria 
for GERD.  However, where an unlisted condition is 
encountered it is permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R.        § 4.20 (2008).  In 
this case, the Board finds that 38 C.F.R. § 4.114, DC 7346, 
which pertains to hiatal hernia, is the most closely 
analogous diagnostic code.  

The Veteran's GERD has been initially rated 10 percent 
disabling under DC 7399-7346.  38 C.F.R. § 4.114 DC 7346 
(2008).  The use of DC 7399 represents an unlisted disability 
that required rating by analogy to one of the disorders rated 
under 38 C.F.R. § 4.114.  See 38 C.F.R. § 4.27 (hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).  38 C.F.R. § 4.27 
(2008).

DC 7346 contemplates hiatal hernia.  Under DC 7246, a 10 
percent disability rating is warranted for two or more 
symptoms for the 30 percent evaluation of less severity.  A 
30 percent rating is warranted for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent disability rating is warranted for symptoms of pain, 
vomiting, material weight loss, and hematemesis or melena 
with moderate anemia, or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. § 
4.114, DC 7346.  

On VA examination in September 2002, the Veteran reported 
that he experiences epigastric pain and diarrhea two or three 
times each week.  The Veteran reported that he experiences 
heartburn daily and takes antacids three or four times each 
day.  Testing of the Veteran's upper gastrointestinal system 
revealed normal results.  The Veteran was diagnosed with 
GERD.  

On VA examination in November 2007, the Veteran reported that 
symptomatology of GERD began while he was in the service, and 
that he was treated with medications.  The Veteran denied 
that an esophagogastroduodenoscopy was performed.  The 
Veteran reported that he takes over-the-counter medication, 
as needed, approximately two or three times each week.  The 
Veteran reported that he experiences burning epigastric pain 
that spreads to the sternal area two or three times each 
week.  The Veteran reported that he experiences nausea, but 
no vomiting.  The Veteran denied dysphagia or esophageal 
trauma, and denied that such pain spread to his arm.  The 
examiner noted that hematemesis, melena, reflux, or 
regurgitation were not present.  The Veteran reported that 
his GERD has no affect on his occupation, and that he is able 
to conduct the activities of daily living.  The examiner 
reviewed an upper gastrointestinal series yielding normal 
results.   The Veteran was diagnosed with GERD. 

The Veteran reported epigastric pain that spreads to his 
sternal area two or three times per week.  There is no 
medical evidence of record that indicates that the Veteran 
experiences persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  DC 7346 therefore cannot 
serve as a basis for an initial disability rating in excess 
of 10 percent for service-connected GERD in this case.  38 
C.F.R. § 4.114, DC 7346.  

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that since January 1, 
2002, when service connection became effective, the Veteran's 
GERD has not warranted an initial disability rating higher 
than 10 percent.  As the preponderance of the evidence is 
against the claim for an initial disability rating in excess 
of 10 percent, for service-connected GERD, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Conclusion

Lastly, in reaching this decision as to each of the Veteran's 
service-connected disabilities on appeal, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R.        § 
3.321(b)(1).  The Board finds that the evidence of record 
does not present "an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards." 38 C.F.R. § 3.321(b)(1) (2008).  

In this case, there has been no assertion or showing by the 
appellant that his service-connected disabilities have 
necessitated frequent periods of hospitalization.  While the 
appellant may assert that his disabilities have interfered 
with his employability, the evidence of record simply does 
not support a conclusion that any such impairment is beyond 
that already contemplated by the applicable schedular 
criteria.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  In 
the absence of the factors set forth above, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R.            § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 20 percent for a 
service-connected right shoulder condition is denied.

An initial disability rating in excess of 10 percent for a 
service-connected right knee condition is denied. 

An initial disability rating in excess of 10 percent for a 
service-connected left knee condition is denied.

An initial disability rating in excess of 10 percent for 
service-connected GERD is denied.


REMAND

As discussed above, in February 2003, the Veteran submitted a 
timely Notice of Disagreement (NOD) as to the denial of all 
his claims in a January 2003 rating decision, with the 
exception of the issues of increased ratings for lumbar 
strain and mild separation right acromioclavicular joint of 
the right shoulder.  The subsequent December 2003 statement 
of the case (SOC) included all relevant issues with the 
exception of service connection for a right foot disorder and 
chest pain.  The December 2003 SOC also added the claimed 
disability of right shoulder osteoarthritis to the service-
connected mild separation right acromioclavicular joint of 
the right shoulder, and granted an increased rating of 20 
percent to the right shoulder disability.  No timely 
substantive appeal was submitted with respect to the December 
2003 SOC.  However, the outstanding issues of service 
connection for a right foot disorder and chest pain included 
in the February 2003 NOD remain without an SOC, and thus they 
are remanded for further development.  

Where a Notice of Disagreement has been filed with regard to 
issues, and a Statement of the Case has not been issued, the 
appropriate Board action is to remand the issues for issuance 
of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Per Manlicon v. West, 12 Vet. App. 
238 (1999), send the Veteran and his 
representative a Statement of the Case 
(SOC) on the issues of entitlement to 
service connection for a right foot 
condition and chest pain.  The SOC 
should include consideration of the 
claim under Allen v. Brown, 7 Vet. App. 
439 (1995).  He should additionally be 
informed of his appeal rights.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).


_____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


